Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 30, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142031                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Mary Beth Kelly
            Plaintiff-Appellee,                                                                            Brian K. Zahra,
                                                                                                                      Justices
  v                                                                 SC: 142031
                                                                    COA: 291841
                                                                    Wayne CC: 06-008116-FC
  LINCOLN ANDERSON WATKINS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 5, 2010
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  include among the issues to be briefed: (1) whether MCL 768.27a conflicts with MRE
  404(b) and, if it does, (2) whether the statute prevails over the court rule, see McDougall
  v Schanz, 461 Mich 15 (1999), and Const 1963, art 6, § 1 and § 5; (3) whether the
  omission of any reference to MRE 403 in MCL 768.27a (as compared to MCL
  768.27b(1)), while mandating that evidence of other offenses “is admissible for any
  purpose for which it is relevant,” would violate a defendant’s due process right to a fair
  trial; and (4) whether MCL 768.27a interferes with the judicial power to ensure that a
  criminal defendant receives a fair trial, a power exclusively vested in the courts of this
  state under Const 1963, art 6, § 1.

         The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys
  Association of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issues presented in this case may move the Court
  for permission to file briefs amicus curiae.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 30, 2011                      _________________________________________
           p0323                                                               Clerk